Citation Nr: 1327857	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  04-38 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a low back disorder, for the period from June 1, 2003 to April 26, 2007.  

2.  Entitlement to a rating in excess of 40 percent for a low back disorder, for the period from April 27, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to May 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a low back disorder and assigned a noncompensable rating, effective June 1, 2003, the day after the Veteran left active duty.  The Veteran disagreed with that rating, and this appeal ensued.  

In March 2009, the Veteran and his wife testified before the undersigned Veterans Law Judge at the RO.  

In June 2009, the Board remanded the case for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. raised the disability rating for the Veteran's service connected low back disorder from noncompensable to 10 percent, also effective as of June 1, 2003.  As that action did not represent a full grant of the benefits sought on appeal, the case was returned to the Board for further appellate action.  

In December 2010, the Board again remanded the case for additional development.  On remand, in August 2011 the AMC increased the disability rating for the Veteran's service connected low back disorder from 10 percent to 40 percent, effective April 27, 2007.  Thereafter, the case was returned to the Board for further appellate action.

Subsequently, the Board denied higher ratings for both claims in a January 2012 decision and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2012 order, the Court vacated the Board's January 2012 decision and remanded the claims for further development pursuant to a Joint Motion for Remand (JMR) filed by representatives of the Veteran and VA.  

According to the November 2011 brief of the Veteran's representative, the issue of special monthly compensation for aid and attendance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on his part.  


REMAND

Unfortunately, a remand of the Veteran's claims on appeal is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  

The parties agreed in the September 2012 JMR that the Board did not provide an adequate statement of reasons or bases when it denied higher ratings for both of the time periods now on appeal.  As to the first period, from June 1, 2003 to April 26, 2007, the JMR noted that the April 2007 VA examination indicated evidence in the claims file suggested that the Veteran's back disorder had not changed over the previous three years, but also that the course since onset was "Progressively worse."  The parties suggested in the JMR a retrospective medical opinion to determine the level of the Veteran's disability for this time period.  

As to the second period, since April 27, 2007, the JMR noted that the January 2011 VA examiner had diagnosed degenerative disc disease with associated bilateral lower extremity radiculopathy, but that the Board had declined to grant an "increased" rating due to the radiculopathy.  On remand, the parties to the JMR suggest that the Board should consider whether a "separate" rating, rather than an "increased" rating, is warranted for radiculopathy of the bilateral lower extremities from April 27, 2007.  

Finally, the Board notes that the Veteran (who served nearly 30 years with the Air Force involved in parachute rescue duty) was last examined for his low back disorder in January 2011, nearly three years ago.  As the Court has requested medical opinions on the level of disability during the first period of appeal and whether his radiculopathy of the bilateral lower extremities should merit a separate compensable rating from the second period of the appeal, the Board finds that the Veteran should also be examined to determine the current severity of his low back disorder.  

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC shall request that the Veteran and his representative identify all VA and non-VA medical providers who have treated him for his low back disorder since June 2003.  The RO/AMC must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  

2.  After any additional evidence has been associated with the claims file, schedule the Veteran for VA orthopedic and neurologic examinations to ascertain the severity of his service-connected low back disorder.  The examiner must review the claims file and must note that review in the report.  Any testing deemed necessary, such as for range of motion, should be performed.  All pertinent pathology found on examination should be noted in the report of the evaluation.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.  The examiner must also comment on the impact, if any, of the Veteran's disability on his employment and activities of daily life.  

Following this current examination of the Veteran, the examiner should also address the following to assist the Board in answering those points raised in the Joint Motion for Remand and the Court's September 2012 order:

(a) After the examiner is provided a copy of the former Diagnostic Code 5295 (for rating lumbosacral strain) (effective prior to September 26, 2003) and the current General Rating Formula for Diseases and Injuries of the Spine (2012) (for rating lumbosacral strain or degenerative arthritis of the spine), and after the examiner has reviewed the claims file, the examiner should, if possible, express a retrospective medical opinion concerning the disability level of the Veteran's service-connected low back disorder during the period from June 1, 2003 to April 26, 2007.  

In particular, for this first time period, the Board needs to know if there is any competent medical or lay evidence in the record supporting either: (a) muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position (which would entitle the Veteran to a 20 percent rating under the former Diagnostic Code 5295) or (b) forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (which would entitle the Veteran to a 20 percent rating under the current diagnostic codes).  

For this first time period, from June 1, 2003 to April 26, 2007, the examiner is also requested to explain and reconcile, if possible, the notations of the April 2007 VA examiner to the effect that there had been no change in the Veteran's low back disability during the previous three years and that the course since onset was "progressively worse."  

(b) After the examiner is provided a copy of Diagnostic Code 8520 (for rating the sciatic nerve) (2012), the examiner is also requested to comment, in view of the findings in the January 2011 VA examination and in the current VA examination, on whether any neurological symptomatology represents "mild," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis of the sciatic nerve.  Moreover, he or she should state whether any other nerve is affected, and if so, state the severity of the impairment of the nerve affected.  

(c) A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, the issues on appeal shall be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  



